
	
		II
		Calendar No. 59
		111th CONGRESS
		1st Session
		S. 327
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Leahy (for himself,
			 Mr. Hatch, Mr.
			 Kaufman, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 7, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Violence Against Women Act of 1994 and the
		  Omnibus Crime Control and Safe Streets Act of 1968 to improve assistance to
		  domestic and sexual violence victims and provide for technical
		  corrections.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Assistance to Domestic and
			 Sexual Violence Victims Act of 2009.
		2.Definitions and
			 universal grant conditions under VAWA
			(a)Youth
			 definitionSection 40002(a)(37) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(a)(37)) is amended to read as follows:
				
					(37)YouthThe
				term youth means individuals who are between the ages of 12 and
				24.
					.
			(b)Expertise
			 requirementSection 40002(b)(11) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(b)(11)) is amended by adding at the end the
			 following: The Director of the Office on Violence Against Women shall
			 ensure that training or technical assistance will be developed and provided by
			 entities having demonstrated expertise in the purposes, uses of funds, and
			 other aspects of the grant program for which such training or technical
			 assistance is provided..
			(c)Matching
			 requirementSection 40002(b)(1) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)(1)) is amended to read as follows:
				
					(1)MatchNo matching funds shall be required for a
				grant or subgrant made under this title for—
						(A)any tribe,
				territory, or victim service provider; or
						(B)any other entity,
				including a State, that the Attorney General determines has adequately
				demonstrated financial
				need.
						.
			(d)Treatment of
			 confidential informationSection 40002(b)(2) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)(2)) is amended—
				(1)in subparagraph
			 (A), by inserting privacy and before
			 safety;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 and (D) and inserting , (D), (E), (F), (G), and
			 (H);
					(B)in clause
			 (i)—
						(i)by inserting
			 , reveal, or release after disclose; and
						(ii)by inserting
			 , regardless of whether the information is encoded, encrypted, hashed,
			 or otherwise protected, after individual information;
			 and
						(C)in clause
			 (ii)—
						(i)by striking
			 reveal and inserting disclose, reveal, or
			 release;
						(ii)by striking each
			 place it appears consent and inserting consent or
			 authorization;
						(iii)by striking
			 persons with disabilities and inserting a person with a
			 court-appointed guardian; and
						(iv)by striking
			 person with disabilities and inserting person with a
			 court-appointed guardian;
						(3)in subparagraph
			 (C)—
					(A)by inserting
			 disclosure, revelation, or after If;
					(B)in clause (i), by
			 inserting , revelation, or release after
			 disclosure; and
					(C)in clause (ii), by
			 inserting disclosure, revelation, or after affected by
			 the; and
					(4)by designating
			 subparagraph (E) as subparagraph (H) and inserting after subparagraph (D) the
			 following:
					
						(E)Statutorily
				permitted reports of abuse or neglectNothing in this paragraph
				shall prohibit a grantee or subgrantee from reporting abuse and neglect, as
				those terms are defined by law, and where mandated or expressly permitted by
				the State, tribe, or territory involved.
						(F)PreemptionThe
				provisions of this paragraph shall not supersede any other provision of
				Federal, State, tribal, territorial, or local law relating to the privacy or
				confidentiality of information to the extent to which such other provision
				provides greater privacy or confidentiality protection than this paragraph for
				victims of domestic violence, dating violence, sexual assault, or
				stalking.
						(G)Certain minors
				and persons with guardiansIf a minor or a person with a
				court-appointed guardian is permitted by law to receive services without the
				parent’s or guardian’s consent or authorization, the minor or person with a
				court-appointed guardian may consent to a disclosure, revelation, or release of
				information. In no case may consent or authorization for release of information
				be given by the abuser of the minor, or person with a court-appointed guardian,
				or the abuser of the other parent of the
				minor.
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to grants
			 awarded for periods beginning on or after October 1, 2009.
			3.Criminal
			 justice
			(a)Application
			 requirements
				(1)In
			 generalSection 2007(d) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–1(d)) is amended—
					(A)in paragraph (3)
			 by striking and after the semicolon;
					(B)in paragraph (4),
			 by striking the period and inserting and; and
					(C)by inserting at
			 the end the following:
						
							(5)proof of
				compliance with the requirements prohibiting the publication of protection
				order information on the Internet provided in section
				2013A.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to grants
			 awarded for periods beginning on or after October 1, 2009.
				(b)State and
			 Federal obligationsSection
			 2007(f) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–1(f)) is amended to read as follows:
				
					(f)Federal
				share
						(1)In
				generalExcept as provided
				under paragraph (2), the Federal share of a grant made under this subtitle may
				not exceed 75 percent of the total costs of the projects described in the
				application submitted.
						(2)Exemption from
				matching fundsNo matching funds shall be required for that
				portion of a grant that is subgranted to any tribe or for victims
				services.
						.
			(c)Limits on
			 internet publication of protection order informationSection
			 2265(d) of title 18, United States Code, is amended by striking paragraph
			 (3).
			(d)State
			 certificationPart T of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by inserting after
			 section 2013 the following:
				
					2013A.Limits on
				internet publication of protection order information
						(a)In
				generalA State, Indian
				tribal government, or unit of local government shall not be eligible to receive
				funds under this part unless the State, Indian tribal government, or unit of
				local government certifies that it does not make available publicly on the
				Internet any information regarding the filing for or issuance, modification,
				registration, extension, or enforcement of a protection order, restraining
				order, or injunction in either the issuing or enforcing State, tribal, or
				territorial jurisdiction, if such publication would be likely to publicly
				reveal the identity or location of the party protected under such order.
						(b)ExceptionA
				State, Indian tribe, or territory may share court-generated and law
				enforcement-generated information about an order or injunction described in
				subsection (a) if such information is contained in secure, governmental
				registries for purposes of enforcing orders and injunctions described in
				subsection (a).
						(c)Effective
				dateA State, Indian tribal government, or unit of local
				government must meet the requirements of subsection (a) and (b) by the later
				of—
							(1)2 years from the
				date of enactment of the Improving Assistance
				to Domestic and Sexual Violence Victims Act of 2009; or
							(2)the period ending
				on the date on which the next session of the State legislature
				ends.
							.
			(e)Health care
			 professionalsSection 2010(c) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–4) is amended by striking
			 trained examiners for  and inserting health care
			 professionals for adult and youth.
			(f)Rural
			 StateSection 40002 (a)(22) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)(22)) is amended by striking “150,000 people, based on
			 the most recent decennial census” and inserting “200,000 people, based on the
			 decennial census of 2000”.
			(g)Costs for
			 criminal charges and protection ordersSection 2011(a)(1) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–5(a)(1))
			 is amended by inserting dating violence, before
			 stalking.
			(h)Grants To
			 encourage arrest policies and enforcement of protection
			 ordersSection 2101(c)(4) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796hh(c)(4)) is amended by inserting
			 dating violence, before stalking.
			4.Families
			(a)In
			 generalSection 41304 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043d–3) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking Attorney General, acting through the Director of the Office
			 on Violence Against Women, and in collaboration with the Department of Health
			 and Human Services and inserting Secretary of Health and Human
			 Services (in this section referred to as the Secretary), through
			 the Administration for Children, Youth and Families;
					(B)in paragraph (2),
			 by striking Director and inserting Secretary;
			 and
					(C)in paragraph (3),
			 by striking Director and inserting Secretary;
			 and
					(2)in subsection
			 (d)(1), by striking both places it appears Director and
			 inserting Secretary.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to grants
			 issued on or after October 1, 2009.
			5.Housing
			(a)Section
			 6Section 6(u)(1)(A) of the United States Housing Act of 1937 (42
			 U.S.C. 1437d) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
			(b)Section
			 8Section 8(ee)(1)(A) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
			6.Economic
			 security
			(a)AuthoritySection
			 41501(a) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(a)) is
			 amended—
				(1)by striking
			 The Attorney General and inserting the following:
					
						(1)In
				generalThe Attorney
				General
						;
				and
				(2)by striking the
			 last sentence and inserting the following:
					
						(2)Information and
				assistanceThe resource center shall provide information and
				assistance to—
							(A)employers and
				labor organizations to aid in their efforts to develop and implement responses
				to such violence; and
							(B)victim service
				providers, including community-based organizations, State domestic violence
				coalitions, State sexual assault coalitions, and tribal coalitions, to enable
				to them to provide resource materials or other assistance to employers, labor
				organizations, or
				employees.
							.
				(b)Entities
			 providing assistanceSection 41501 (c)(1) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(c)(1)) is amended by striking and
			 labor organizations and inserting , labor organizations, victim
			 service providers, community-based organizations, State domestic violence
			 coalitions, State sexual assault coalitions, and tribal
			 coalitions.
			7.Tribal
			 issues
			(a)ConsultationSection
			 903 of the Violence Against Women and Department of Justice Reauthorization Act
			 of 2005 is amended by inserting at the end the following:
				
					(c)Reports to
				CongressNot later than 3 months after the date of each of the
				annual consultations, beginning with the first consultation following the date
				of the enactment of this subsection, the Attorney General shall submit to the
				Committee on Indian Affairs and the Committee on the Judiciary of the Senate
				and the Committee on the Judiciary and the Committee on Natural Resources of
				the House of Representatives a report summarizing the annual consultations
				involved, any request of Indian tribes made pursuant to such consultations for
				enhancing the safety of Indian women, and the investigative efforts of the
				Federal Bureau of Investigation and prosecutorial efforts of the United States
				Attorneys on cases of domestic violence, sexual assault, dating violence, and
				stalking, involving adult Indian women. The first of such reports shall include
				the total number of investigations, indictments, declinations, and convictions
				of cases described in the previous sentence for the 3 years preceding the
				annual consultation involved and each subsequent report shall include the total
				number of investigations, indictments, declination, and convictions of such
				cases for the year preceding the annual consultation
				involved.
					.
			(b)Grants to Indian
			 tribal governments
				(1)In
			 generalSection 2015 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–10) is amended by adding at the end the
			 following:
					
						(c)AvailabilityFunds
				appropriated under this section shall remain available until expended and may
				only be used for the activities described in this section.
						(d)DurationGrants
				made under this section shall be for a period of 24 months. Upon request of a
				grantee, the tribal deputy director may extend the grant period involved for
				purposes of enabling the grantee to complete the activities agreed to under the
				terms of the grant provided that no additional funds may be provided under this
				section pursuant to such extension.
						(e)Technical
				assistance
							(1)In
				generalNot later than 6 months after the date of receipt of
				funding for this program, the Director of the Office on Violence Against Women
				shall set aside and disperse not less than 6 percent of the total amount of the
				funds made available under this section for the purpose of entering into
				cooperative agreements with qualified tribal organizations to provide technical
				assistance and training to Indian tribes to address violence against Indian
				women. Such training and technical experience shall be specifically designed to
				address the unique legal status and geographic circumstances of the Indian
				tribes receiving funds under this section.
							(2)Qualified tribal
				organizationFor purposes of
				paragraph (1), a qualified tribal organization is a tribal organization with
				demonstrated experience in providing training and technical experience to
				Indian tribes in addressing violence against Indian
				women.
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to grants
			 made on or after October 1, 2009.
				8.Polygraph
			 procedures
			(a)STOP
			 grantsSection 2013(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–8(a)) is amended by striking as a
			 condition for proceeding with the investigation of such an
			 offense.
			(b)Grants To
			 encourage arrestSection 2101(c)(5)(A) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(c)(5)(A)) is amended by
			 striking as a condition for proceeding with the investigation of such an
			 offense.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to grants made on or after the latter of the following dates:
				(1)The date that is 2
			 years after the date of the enactment of this Act.
				(2)The date on which
			 the next session of the State legislature of the State involved ends.
				9.Sexual assault
			 nurse examinersSection
			 2101(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796hh(b)) is amended by adding at the end the following new paragraph:
			
				(14)To provide for
				sexual assault forensic medical personnel examiners in the collection and
				preservation of evidence, expert testimony, and treatment of trauma related to
				sexual
				assault.
				.
		10.Sexually
			 transmitted infection testing and treatmentSection 2101 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh) is amended—
			(1)in subsection (b),
			 as amended by section 9, by adding at the end the following new
			 paragraph:
				
					(15)To develop human immunodeficiency virus
				(HIV), Hepatitis B, Hepatitis C, and sexually transmitted infection testing and
				treatment programs for sexual assault victims that include notification,
				treatment, counseling, and confidentiality
				protocols.
					;
				and
			(2)in subsection
			 (d)—
				(A)by inserting
			 or
			 Treatment after Notice; and
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)certifies it has a law that requires the
				State or unit of local government, respectively, to provide at the request of a
				victim or the parent or guardian of a victim—
							(A)anonymous and
				confidential free testing for the victim for the human immunodeficiency virus
				(HIV), Hepatitis B, Hepatitis C, and other sexually transmitted infections as
				medically appropriate;
							(B)as soon as
				practicable, notification to the victim, or parent or guardian of a victim, of
				the testing results;
							(C)anonymous and
				confidential free follow-up testing for the victim as medically
				appropriate;
							(D)free prophylaxis
				and treatment as necessary for the victim;
							(E)free counseling
				and support to the victim regarding any health care concerns of the victim with
				respect to the human immunodeficiency virus (HIV), Hepatitis B, Hepatitis C,
				and other sexually transmitted infections; and
							(F)assurances that
				the test results of the victim shall remain confidential unless otherwise
				provided by law; and
							(3)provides
				assurances to the satisfaction of the Attorney General that its laws will be in
				compliance with the requirements of paragraph (1) or (2) by a date that is not
				later than the latter of the following dates:
							(A)The date that is 2 years after the date of
				the enactment of the Improving Assistance to
				Domestic and Sexual Violence Victims Act of 2009.
							(B)The date on which
				the next session of the State legislature
				ends.
							. 
				11.Clarification of
			 the term culturally and linguistically specific
			(a)DefinitionsSection 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
				(1)by striking
			 paragraph (17) and redesignating the subsequent paragraphs accordingly;
			 and
				(2)by inserting after
			 paragraph (5) the following new paragraphs and redesignating the subsequent
			 paragraphs (as redesignated by paragraph (1)) accordingly:
					
						(6)Culturally
				specificThe terms
				culturally specific and culturally and linguistically
				specific mean specific to racial and ethnic minority groups (as defined
				in section 1707(g) of the Public Health Service Act (42 U.S.C.
				300u–6(g))).
						(7)Culturally and
				Linguistically Specific ServicesThe terms culturally and
				linguistically specific services and culturally specific
				services mean community-based services that offer full linguistic
				access and culturally specific services and resources, including outreach,
				collaboration, and support mechanisms primarily directed toward culturally
				specific
				communities.
						.
				(b)Collaborative
			 grants to increase the long-term stability of victimsSection
			 41404 of the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) is
			 amended in subsection (f)(1) by striking linguistically and
			 culturally and inserting culturally and
			 linguistically.
			(c)Grants to combat
			 violence against women in public and assisted housingSection
			 41405 of the Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) is
			 amended in subsection (c)(2)(D) by striking linguistically and
			 culturally and inserting culturally and
			 linguistically.
			(d)State
			 grantsSection 2007(e)(2)(D) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(e)(2)(D)) is amended by striking
			 linguistically and culturally and inserting culturally
			 and linguistically.
			(e)Sexual assault
			 servicesSection 2014 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 14043g) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking and
			 other programs and projects;
					(B)in paragraph (2)(B)—
						(i)by striking and other nonprofit,
			 nongovernmental organizations for programs and activities; and
						(ii)by inserting
			 to sexual assault victims after that provide direct
			 intervention and related assistance; and
						(C)in paragraph (2)(C)(v), by striking
			 linguistically and culturally and inserting culturally
			 and linguistically;
					(2)in subsection
			 (c)(2)(A) by striking that focuses primarily on and inserting
			 whose primary mission is to address one or more;
				(3)in subsection (c)(2)(C) by striking
			 linguistically and culturally and inserting culturally
			 and linguistically; and
				(4)in subsection
			 (c)(4)(B) by deleting underserved.
				(f)Enhancing
			 culturally and linguistically specific services for victims of domestic
			 violence, dating violence, sexual assault, and stalkingSection
			 121 of the Violence Against Women and Department of Justice Reauthorization Act
			 of 2005 (42 U.S.C. 14045a) is amended—
				(1)in subsection
			 (b)(1)(A) by inserting for culturally and linguistically specific
			 populations after resources;
				(2)in subsection
			 (b)(1)(B) by inserting culturally and linguistically specific
			 before resources for; and
				(3)in subsection (g) by striking
			 linguistic and culturally and inserting culturally and
			 linguistically.
				12.National
			 Resource Center grants technical amendmentSection 41501(b)(3) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(b)(3)) is amended by striking for
			 materials.
		13.Analysis and
			 research on violence against Indian womenSection 904(a)(1) of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 3796gg–10(a)(1) note) is amended by striking in Indian country
			 and inserting on land owned or held in trust for the benefit of an
			 Indian tribe included on the list published under section 104 of the Federally
			 Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
		14.Motions to
			 reopen
			(a)In
			 generalSection 240(c)(7)(C)(iv)(I) of the Immigration and
			 Nationality Act (8 U.S.C. 1229a(c)(7)(C)(iv)(I)) is amended to read as
			 follows:
				
					(I)if the basis for the motion is to apply for
				relief under subparagraph (T) or (U) of section 101(a)(15), clause (iii) or
				(iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B),
				section 240A(b)(2), section 244(a)(3) (as in effect on March 31, 1997), or
				subsection (l) or (m) of section
				245;
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to applications filed
			 before, on, or after such date.
			15.Extension of T
			 nonimmigrant status
			(a)In
			 generalSection 214(o)(7) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(o)(7)) is amended by adding at the end the following:
				
					(D)An alien may apply
				for extension of status under subparagraph (B) retroactively after the
				expiration of nonimmigrant status under subparagraph
				101(a)(15)(T).
					.
			(b)Effective
			 dateThe amendments made by under subsection (a) shall take
			 effect on the date of the enactment of this Act and shall apply to applications
			 filed before, on, or after such date.
			16.T and U
			 nonimmigrant protections
			(a)In
			 generalSection 107(b)(1)(E)(i)(II)(aa) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(E)(i)(II)(aa)) is amended
			 by striking bona fide and inserting prima
			 facie.
			(b)Conforming
			 amendmentSection 214(p)(6) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(p)(6)) is amended by striking bona fide and
			 inserting prima facie.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to applications filed before,
			 on, or after such date.
			17.U nonimmigrant
			 adjustment of status
			(a)In
			 generalSection 245(m)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1255(m)(3)) is amended by inserting or an unmarried sibling
			 under 18 years of age on the date of such application for adjustment of status
			 under paragraph (1), after a parent.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to applications filed before,
			 on, or after such date.
			18.Conforming
			 amendment confirming housing assistance for qualified aliens
			(a)In
			 generalSection 214 of the Housing and Community Development Act
			 of 1980 (42 U.S.C. 1436a) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (6),
			 by striking or at the end;
					(B)by redesignating
			 paragraph (7) as paragraph (8); and
					(C)by inserting after
			 paragraph (6) the following:
						
							(7)a qualified alien
				described in section 431 of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996 (8 U.S.C. 1641);
				or
							; and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)(A), by striking (6) and inserting (7);
			 and
					(B)in paragraph
			 (2)(A), in the matter preceding clause (i), by inserting (other than a
			 qualified alien described in section 431 of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) after
			 any alien.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 applications for public benefits and public benefits provided on or after the
			 date of the enactment of this Act without regard to whether regulations to
			 carry out such amendments have been implemented.
			19.Processing of
			 certain visas
			(a)In
			 generalSection 238(b)(5) of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (Public Law 110–457; 122 Stat
			 5085) is amended to read as follows:
				
					(5)Measures taken to
				ensure that—
						(A)the Office of
				Policy and Strategy at United States Citizenship and Immigration Services leads
				policy and program development with regard to Violence Against Women Act
				confidentiality-protected victims and their derivative family members;
				and
						(B)there is routine
				consultation with the Office on Policy and Strategy during the development of
				any other Department of Homeland Security regulation or operational policy that
				impacts Violence Against Women Act confidentiality-protected victims and their
				derivative family
				members.
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to applications filed
			 before, on, or after such date.
			
	
		IImproving Assistance to
			 Domestic and Sexual Violence Victims Act of 2009
			101.Short
			 titleThis title may be cited
			 as the Improving Assistance to
			 Domestic and Sexual Violence Victims Act of 2009.
			102.Effective
			 dateExcept as otherwise
			 provided in this Act, this title and the amendments made by this title shall
			 take effect at the beginning of fiscal year 2010.
			103.Definitions
			 and universal grant conditions under VAWA
				(a)Youth
			 definitionSection 40002(a)(37) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(a)(37)) is amended to read as follows:
					
						(37)YouthThe
				term youth means an individual who is between 12 and 24 years of
				age.
						.
				(b)Trained examiner
			 definitionSection 40002(a) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)) is amended by inserting at the end the
			 following:
					
						(38)Trained
				examinerThe term trained examiner means a health
				care professional who has received specialized training specific to sexual
				assault victims which includes both gathering forensic evidence and medical
				needs.
						.
				(c)Personal
			 informationSection 40002(a)(18) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(a)(18)) is amended by inserting after
			 stalking, the following: regardless of whether the
			 information is encoded, encrypted, hashed, or otherwise
			 protected,.
				(d)Expertise
			 requirementSection 40002(b)(11) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(b)(11)) is amended by adding at the end the
			 following: The Director of the Office on Violence Against Women shall
			 ensure that training or technical assistance will be developed and provided by
			 entities having demonstrated expertise in the purposes, uses of funds, and
			 other aspects of the grant program for which such training or technical
			 assistance is provided..
				(e)Matching
			 requirementSection 40002(b)(1) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)(1)) is amended to read as follows:
					
						(1)MatchNo matching funds shall be required for a
				grant or subgrant made under this title for—
							(A)any tribe, territory, or
				victim service provider; or
							(B)any other entity,
				including a State, that the Attorney General determines has adequately
				demonstrated financial
				need.
							.
				(f)Treatment of
			 confidential informationSection 40002(b)(2) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)(2)) is amended—
					(1)in subparagraph (A), by
			 inserting privacy and before safety;
					(2)in subparagraph
			 (B)—
						(A)by striking and
			 (D) and inserting , (D), (E), (F), (G), and (H);
						(B)in clause (i)—
							(i)by inserting ,
			 reveal, or release after disclose; and
							(ii)by inserting ,
			 regardless of whether the information is encoded, encrypted, hashed, or
			 otherwise protected, after individual information;
			 and
							(C)in clause (ii)—
							(i)by striking
			 reveal and inserting disclose, reveal, or
			 release;
							(ii)by striking
			 consent each place it appears and inserting consent or
			 authorization; and
							(iii)by striking
			 persons with disabilities and inserting a person with a
			 court-appointed guardian;
							(3)in subparagraph
			 (C)—
						(A)by inserting
			 disclosure, revelation, or after If;
						(B)in clause (i), by
			 inserting , revelation, or release after
			 disclosure; and
						(C)in clause (ii), by
			 inserting disclosure, revelation, or after affected by
			 the;
						(4)by redesignating
			 subparagraph (E) as subparagraph (H); and
					(5)by inserting after
			 subparagraph (D) the following:
						
							(E)Statutorily permitted
				reports of abuse or neglectNothing in this paragraph shall
				prohibit a grantee or subgrantee from reporting abuse and neglect, as those
				terms are defined by law, and where mandated or expressly permitted by the
				State, tribe, or territory involved.
							(F)PreemptionThis
				paragraph shall not supersede any other provision of Federal, State, tribal,
				territorial, or local law relating to the privacy or confidentiality of
				information to the extent to which such other provision provides greater
				privacy or confidentiality protection than this paragraph for victims of
				domestic violence, dating violence, sexual assault, or stalking.
							(G)Certain minors and
				persons with guardiansIf a minor or a person with a
				court-appointed guardian is permitted by law to receive services without the
				parent’s or guardian’s consent or authorization, the minor or person with a
				court-appointed guardian may consent to a disclosure, revelation, or release of
				information. In no case may consent or authorization for release of information
				be given by the abuser of the minor, or person with a court-appointed guardian,
				or the abuser of the other parent of the
				minor.
							.
					104.Criminal
			 justice
				(a)Application
			 requirements
					(1)In
			 generalSection 2007(d) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–1(d)) is amended—
						(A)in paragraph (3), by
			 striking and after the semicolon;
						(B)in paragraph (4), by
			 striking the period and inserting ; and; and
						(C)by inserting at the end
			 the following:
							
								(5)proof of compliance with
				the requirements prohibiting the publication of protection order information on
				the Internet under section
				2013A.
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to grants
			 awarded for periods beginning on or after October 1, 2009.
					(b)State and Federal
			 obligationsSection 2007(f)
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–1(f)) is amended to read as follows:
					
						(f)Federal share
							(1)In
				generalExcept as provided
				under paragraph (2), the Federal share of a grant made under this part may not
				exceed 75 percent of the total costs of the projects described in the
				application submitted.
							(2)Exemption from matching
				fundsNo matching funds shall be required for that portion of a
				grant under this part that is subgranted to any Indian tribal government for
				victims
				services.
							.
				(c)Limits on internet
			 publication of protection order informationSection 2265(d) of
			 title 18, United States Code, is amended by striking paragraph (3).
				(d)State
			 certificationPart T of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by inserting after
			 section 2013 the following:
					
						2013A.Limits on internet
				publication of protection order information
							(a)In
				generalA State, Indian
				tribal government, or unit of local government shall not be eligible to receive
				funds under this part unless the State, Indian tribal government, or unit of
				local government certifies that it does not make available publicly on the
				Internet any information regarding the filing for or issuance, modification,
				registration, extension, or enforcement of a protection order, restraining
				order, or injunction in the issuing or enforcing State, tribal, or territorial
				jurisdiction, if such publication would be likely to publicly reveal the
				identity or location of the party protected under such order or
				injunction.
							(b)ExceptionA
				State, Indian tribe, or territory may share court-generated and law
				enforcement-generated information about an order or injunction described in
				subsection (a) for purposes of enforcing such orders and injunctions, if such
				information is contained in a secure, governmental registry.
							(c)Effective
				dateA State, Indian tribal government, or unit of local
				government shall meet the requirements of subsections (a) and (b) by not later
				than the later of—
								(1)2 years after the date of
				enactment of the Improving Assistance to
				Domestic and Sexual Violence Victims Act of 2009; or
								(2)the date on which the
				next session of the State legislature
				ends.
								.
				(e)TerritorySection
			 2010 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 inserting Territory, after State,, both places it
			 appears; and
						(B)in paragraph (2), by
			 inserting Territory, after State, and
			 Territories, after States,;
						(2)in subsection (b), by
			 inserting Territory, after State, both places it
			 appears;
					(3)in subsection (c), by
			 inserting Territory, after State,; and
					(4)in subsection (e), by
			 inserting Territory, after State, both places it
			 appears.
					(f)Rural
			 StateSection 40002 (a)(22) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)(22)) is amended by striking 150,000 and
			 inserting 200,000.
				(g)Costs for criminal
			 charges and protection ordersSection 2011(a)(1) of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–5(a)(1)) is
			 amended by inserting dating violence, before
			 stalking.
				(h)Grants To encourage
			 arrest policies and enforcement of protection ordersSection
			 2101(c)(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796hh(c)(4)) is amended by inserting dating violence, before
			 stalking.
				(i)Effective
			 dateThe amendments made by subsections (g) and (h) shall take
			 effect 2 years after the date of enactment of this Act.
				105.Families
				(a)In
			 generalSection 41304 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043d–3) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking Attorney General, acting through the Director of the Office on
			 Violence Against Women, and in collaboration with the Department of Health and
			 Human Services and inserting Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the Administration for Children, Youth and Families;
						(B)in paragraph (2), by
			 striking Director and inserting Secretary;
			 and
						(C)in paragraph (3), by
			 striking Director and inserting Secretary;
			 and
						(2)in subsection (d)(1), by
			 striking both places it appears Director and inserting
			 Secretary.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to grants
			 issued on or after October 1, 2009.
				106.Housing
				(a)Section
			 6Section 6(u)(1)(A) of the United States Housing Act of 1937 (42
			 U.S.C. 1437d) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
				(b)Section
			 8Section 8(ee)(1)(A) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
				107.Economic
			 security
				(a)AuthoritySection
			 41501(a) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(a)) is
			 amended—
					(1)by striking The
			 Attorney General and inserting the following:
						
							(1)In
				generalThe Attorney
				General
							;
				and
					(2)by striking the last
			 sentence and inserting the following:
						
							(2)Information and
				assistanceThe resource center established under paragraph (1)
				shall provide information and assistance to—
								(A)employers and labor
				organizations to aid in their efforts to develop and implement responses to
				such violence; and
								(B)victim service providers,
				including community-based organizations, State domestic violence coalitions,
				State sexual assault coalitions, and tribal coalitions, to enable to the
				providers to provide resource materials or other assistance to employers, labor
				organizations, or
				employees.
								.
					(b)Entities providing
			 assistanceSection 41501(c)(1) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 14043f(c)(1)) is amended by striking and labor
			 organizations and inserting , labor organizations, victim
			 service providers, community-based organizations, State domestic violence
			 coalitions, State sexual assault coalitions, and tribal
			 coalitions,.
				108.Tribal
			 issuesSection 2015 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10) is
			 amended by adding at the end the following:
				
					(c)AvailabilityFunds
				available under this section shall remain available until expended and may only
				be used for the activities described in this section.
					(d)DurationA
				grant made under this section shall be for a period of 24
				months.
					.
			109.Sexual
			 assault nurse examinersSection 2101(b) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is amended by adding at the
			 end the following:
				
					(14)To provide for sexual
				assault forensic medical personnel examiners in the collection and preservation
				of evidence, expert testimony, and treatment of trauma related to sexual
				assault.
					.
			110.Sexually
			 transmitted infection testing and treatmentSection 2101 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh) is amended—
				(1)in subsection (b), as
			 amended by section 9 of this Act, by adding at the end the following new
			 paragraph:
					
						(15)To develop human immunodeficiency virus,
				Hepatitis B, Hepatitis C, and sexually transmitted infection testing and
				treatment programs for sexual assault victims that include notification,
				treatment, counseling, and confidentiality
				protocols.
						;
				and
				(2)by striking subsection
			 (d) and inserting the following:
					
						(d)HIV testing and
				phophylaxisA State or unit of local government shall not be
				entitled to 5 percent of the funds allocated under this part unless the State
				or unit of local government—
							(1)certifies that it has a
				law or regulation that requires—
								(A)the State or unit of
				local government to provide immediately and without charge, at the request of a
				victim of a sexual assault that carries the risk of transmission of the human
				immunodeficiency virus (in this subsection referred to as HIV),
				to the victim—
									(i)an HIV test;
									(ii)counseling regarding the
				risk of transmission of HIV and available treatments; and
									(iii)HIV prophylaxis, as
				described in guidance set forth by the Centers for Disease Control and
				Prevention;
									(B)notification as soon as
				practicable of the testing results of testing described in subparagraph (A) to
				the victim or parent and guardian of the victim, if the victim is a minor or
				has a court-appointed guardian; and
								(C)followup tests for HIV as
				may be medically appropriate and that, as soon as practicable after each such
				test, the results be made available in accordance with subparagraph (B);
								(2)certifies that it has a
				law or regulation that requires—
								(A)the State or unit of
				local government to administer HIV testing to an offender not later than 48
				hours after a request described in clause (i) if—
									(i)requested by a victim of
				a sexual assault that carries the risk of transmission of HIV;
									(ii)there has been a finding
				of probable cause that the offender committed the sexual assault; and
									(iii)the offender is in
				custody or otherwise available for testing;
									(B)notification as soon as
				practicable of the results of testing described in subparagraph (A) to the
				victim or parent and guardian of the victim, if the victim is a minor or has a
				court-appointed guardian, and offender; and
								(C)followup tests for HIV as
				may be medically appropriate and that, as soon as practicable after each such
				test, the results be made available in accordance with subparagraph (B);
				or
								(3)gives the Attorney
				General assurances that its laws and regulations will be in compliance with the
				requirements of paragraph (1) or (2) not later than the later of—
								(A)the date on which the
				next session of the State legislature ends; or
								(B)2 years after the date of
				enactment of the Improving Assistance to
				Domestic and Sexual Violence Victims Act of
				2009.
								.
				111.Clarification
			 of the term culturally and linguistically specific
				(a)DefinitionsSection 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
					(1)by striking paragraph
			 (17);
					(2)by redesignating the
			 paragraphs (18) through (38) as paragraphs (19) through (39),
			 respectively;
					(3)by redesignating the
			 paragraphs (6) through (16) as paragraphs (8) through (18), respectively;
			 and
					(4)by inserting after
			 paragraph (5) the following new paragraphs and redesignating the subsequent
			 paragraphs (as redesignated by paragraph (1)) accordingly:
						
							(6)Culturally
				specificThe terms
				culturally specific and culturally and linguistically
				specific mean specific to racial and ethnic minority groups (as defined
				in section 1707(g) of the Public Health Service Act (42 U.S.C.
				300u–6(g))).
							(7)Culturally and
				Linguistically Specific ServicesThe terms culturally and
				linguistically specific services and culturally specific
				services mean community-based services that offer full linguistic
				access and culturally specific services and resources, including outreach,
				collaboration, and support mechanisms primarily directed toward culturally
				specific
				communities.
							.
					(b)Collaborative grants to
			 increase the long-term stability of victimsSection 41404(f)(1)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–3(f)(1)) is amended
			 by striking linguistically and culturally and inserting
			 culturally and linguistically.
				(c)Grants To combat
			 violence against women in public and assisted housingSection
			 41405(c)(2)(D) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–4(c)(2)(D)) is amended by striking linguistically and
			 culturally and inserting culturally and
			 linguistically.
				(d)State
			 grantsSection 2007(e)(2)(D) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(e)(2)(D)) is amended by striking
			 linguistically and culturally and inserting culturally
			 and linguistically.
				(e)Sexual assault
			 servicesSection 2014 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–9) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by striking and
			 other programs and projects;
						(B)in paragraph (2)(B)—
							(i)by striking and other nonprofit,
			 nongovernmental organizations for programs and activities; and
							(ii)by inserting to
			 sexual assault victims after that provide direct intervention
			 and related assistance; and
							(C)in paragraph (2)(C)(v), by striking
			 linguistically and culturally and inserting culturally
			 and linguistically;
						(2)in subsection (c)(2)(A)
			 by striking that focuses primarily on and inserting whose
			 primary mission is to address one or more;
					(3)in subsection (c)(2)(C) by striking
			 linguistically and culturally and inserting culturally
			 and linguistically; and
					(4)in subsection (c)(4)(B)
			 by deleting underserved.
					(f)Enhancing culturally
			 and linguistically specific services for victims of domestic violence, dating
			 violence, sexual assault, and stalkingSection 121 of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 14045a) is amended—
					(1)in subsection (b)(1)(A)
			 by inserting for culturally and linguistically specific
			 populations after resources;
					(2)in subsection (b)(1)(B)
			 by inserting culturally and linguistically specific before
			 resources for; and
					(3)in subsection (g) by striking
			 linguistic and culturally and inserting culturally and
			 linguistically.
					112.National
			 Resource Center grants technical amendmentSection 41501(b)(3) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(b)(3)) is amended by striking for
			 materials.
			113.Analysis and
			 research on violence against Indian womenSection 904(a) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
			 note) is amended—
				(1)in paragraph (1), by striking all after
			 Indian women and inserting a period; and
				(2)by striking paragraph (4)
			 and inserting the following:
					
						(4)ReportBeginning
				not later than 2 years after the date of enactment of this Act, the Attorney
				General shall submit an annual report, and upon completion a final report, that
				describes the progress, results, and recommendations of the study under this
				subsection to the Committee on Indian Affairs of the Senate, the Committee on
				the Judiciary of the Senate, and the Committee on the Judiciary of the House of
				Representatives.
						.
				114.Extension of
			 T nonimmigrant status
				(a)In
			 generalSection 214(o)(7) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(o)(7)) is amended by adding at the end the following:
					
						(D)An alien may apply for
				extension of status under subparagraph (B) retroactively after the expiration
				of nonimmigrant status under subparagraph
				101(a)(15)(T).
						.
				(b)Effective
			 dateThe amendments made by under subsection (a) shall take
			 effect on the date of the enactment of this Act and shall apply to applications
			 filed before, on, or after such date.
				115.T and U
			 nonimmigrant protections
				(a)In
			 generalSection 107(b)(1)(E)(i)(II)(aa) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(E)(i)(II)(aa)) is amended
			 by striking bona fide and inserting prima
			 facie.
				(b)Conforming
			 amendmentSection 214(p)(6) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(p)(6)) is amended by striking bona fide and
			 inserting prima facie.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to applications filed before,
			 on, or after such date.
				116.U
			 nonimmigrant adjustment of status
				(a)In
			 generalSection 245(m)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1255(m)(3)) is amended by inserting or an unmarried sibling
			 under 18 years of age on the date of such application for adjustment of status
			 under paragraph (1), after a parent.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to applications filed before,
			 on, or after such date.
				117.Conforming
			 amendment confirming housing assistance for qualified aliens
				(a)In
			 generalSection 214 of the Housing and Community Development Act
			 of 1980 (42 U.S.C. 1436a) is amended—
					(1)in subsection (a)—
						(A)in paragraph (6), by
			 striking or at the end;
						(B)by redesignating
			 paragraph (7) as paragraph (8); and
						(C)by inserting after
			 paragraph (6) the following:
							
								(7)a qualified alien
				described in section 431 of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996 (8 U.S.C. 1641);
				or
								; and
						(2)in subsection (c)—
						(A)in paragraph (1)(A), by
			 striking (6) and inserting (7); and
						(B)in paragraph (2)(A), in
			 the matter preceding clause (i), by inserting (other than a qualified
			 alien described in section 431 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)) after
			 any alien.
						(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 applications for public benefits and public benefits provided on or after the
			 date of the enactment of this Act without regard to whether regulations to
			 carry out such amendments have been implemented.
				118.Funding
			 clarification for STOP grantsSection 2007(c)(3) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(c)(3)) is
			 amended—
				(1)in subparagraph (C), by striking
			 and after the semicolon; and
				(2)by inserting at the end the
			 following:
					
						except that if funds allocated under
				subparagraph (A) or (C) are not obligated within 18 months of receipt of the
				funds, the Attorney General may direct the State to allocate those funds for
				victim services, as provided by subparagraph (B);
				and.
				IIAggravated sexual
			 abuse
			201.Aggravated sexual
			 abuseSection 2241(a) of title
			 18, United States Code, is amended by striking this title, imprisoned
			 for any term of years or life, or both and insert this title and
			 imprisoned for any term of years not less than 5, or for life.
			
	
		May 7, 2009
		Reported with an amendment
	
